DETAILED ACTION
This office action is in response to the amendment dated November 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9-13, and 16-18 are currently amended.
	Claims 2-6, 8, 14, 15, 19, and 20 are as originally filed.
	Claim 7 is canceled.
	Claim 21 is newly added.
	Therefore, claims 1-6 and 8-21 are currently pending.

Response to Amendment



In response to the filed amendment, the objections to the claims and rejection under 23 U.S.C. 112 are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "The apparatus of claim 1" in 1.  There is insufficient antecedent basis for this limitation in the claim since claim 1 is directed to a “patient monitoring system” and does not recite an “apparatus”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 11, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US PG Pub #2007/0085690) in view of Siebers et al. (Siebers; US PG Pub #2013/0127620).
As to claim 1, Tran teaches a patient monitoring system (Figure 1; Paragraphs [0024] and [0025] teach a home monitoring system for a patient), the system comprising: 
a plurality of sensors (Figure 1, Items 10 and 40), the plurality of sensors comprising: 
at least one visual sensor configured to capture images of a patient and provide the images of the patient such that an analysis computing entity receives the images of the patient (Paragraph [0024]), and 
at least one wearable sensor, the at least one wearable sensor configured to capture wearable data, the wearable data comprising at least one of (a) biometric data of the patient or (b) movement data of the patient, and provide the wearable data such that the analysis computing entity receives the wearable data (Paragraph [0025]); and 

receive the images of the patient and the wearable data (Paragraphs [0024] and [0025] teach sending image data and wearable data to the server; Paragraph [0031] teaches communicating data to the server), 
analyze at least one of the images of the patient and the wearable data to determine objective patient data (Paragraphs [0031], [0105], and [0149] teach analyzing received data to flag dangerous conditions), wherein the objective data comprises a body posture of the patient (Paragraphs [0025] and [0176]), and 
update a patient record based at least in part on the objective patient data (Paragraphs [0016], [0024], [0147], [0149] teach storing patient information).  
However, Tran does not explicitly teach the body posture of the patient is determined by analyzing the at least one of the images of the patient.
In the field of patient monitoring, Siebers teaches the body posture of the patient is determined by analyzing the at least one of the images of the patient (Paragraph [0171] teaches using a camera to determine if a patient has an unsteady gate or is lying on the floor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the photo analysis of Siebers because Siebers also teaches an electronic medical record (EMR) with images (Paragraph [0059]), communicating captured data to the EMR (Paragraph [0063]), and classifying a patient as a fall risk at any point 
As to claim 2, depending from the system of claim 1, Tran teaches wherein the plurality of sensors comprise one or more sensors configured to capture environment data and provide the environment data such that the analysis computing entity receives the environment data (Paragraph [0102]).  
As to claim 3, depending from the system of claim 2, Tran teaches wherein at least a portion of the environment data is captured by the at least one visual sensor (Paragraph [0102]).  
As to claim 4, depending from the system of claim 2, Tran teaches wherein the environment data comprises information regarding at least one of ambient light within a patient room, ambient sound within the patient room, or the presence of other individuals in the patient room (Paragraph [0102]).  
As to claim 5, depending from the system of claim 2, Tran teaches wherein the objective patient data comprises at least a portion of the environment data or the result of an analysis of the environment data (Paragraph [0102]).  
As to claim 6, depending from the system of claim 1, Tran teaches wherein analyzing at least one of the images of the patient comprises at least one of identifying a facial expression of the patient or identifying a head position of the patient (Paragraphs [0110] and [0130]).  
As to claim 8, depending from the system of claim 1, Tran teaches wherein the analysis computing entity is configured to analyze at least one of the images of the patient via a trained convolutional neural network (Paragraph [0031] teaches a trained back propagation neural network).

As to claim 13, depending from the system of claim 11, Tran teaches wherein the analysis computing entity is configured to identify an intervention based at least in part on the trigger event and the alert identifies the identified intervention (Paragraph [0153]).  
As to claim 15, depending from the system of claim 1, Tran teaches wherein the at least one wearable sensor comprises an accelerometer (Paragraph [0025]).  
As to claim 16, Tran teaches a method for notifying a care provider about a condition of a patient (Figure 1; Paragraphs [0024] and [0025] teach a home monitoring system for a patient and the operation of the system corresponds to the claimed method), the method comprising: 
receiving, by an analysis computing entity, sensor data corresponding to a patient, the sensor data captured by a plurality of sensors located in the proximity of the patient, the sensor data comprising a sequence of images of the patient and wearable data captured by a wearable sensor worn by the patient (Paragraphs [0024] and [0025] teach sending image data and wearable data to the server; Paragraph [0031] teaches communicating data to the server); 
analyzing, by the analysis computing entity, at least one of (a) the sequence of images of the patient to determine at least one of (i) changes to head position of the patient or (ii) facial expressions of the patient or (b) the wearable data to determine patient movement data for the patient (Paragraphs [0031], [0105], and [0149] teach analyzing received data to flag dangerous 
analyzing, by the analysis computing entity, data of the patient to determine a body posture of the patient (Paragraphs [0025] and [0176]);
based at least in part on at least one of the (a) changes in head position of the patient or facial expressions of the patient, (b) wrist movement data for the patient, determining, or (c) the body posture of the patient by the analysis computing entity, whether a trigger event has occurred; and 
when it is determined that a trigger event has occurred, generating and providing an alert indicating that the trigger event has occurred such that a user computing entity receives the alert, the user computing entity configured to provide a user-perceivable notification of the alert via a user interface thereof (Paragraphs [0022], [0031], [0053], and [0150]).  
However, Tran does not explicitly teach analyzing at least one of the sequence of images to determine posture.
In the field of patient monitoring, Siebers teaches analyzing at least one of the sequence of images of the patient to determine posture (Paragraph [0171] teaches using a camera to determine if a patient has an unsteady gate or is lying on the floor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the photo analysis of Siebers because Siebers also teaches an electronic medical record (EMR) with images (Paragraph [0059]), communicating captured data to the EMR (Paragraph [0063]), and classifying a patient as a fall risk at any point during a hospital stay (Paragraph [0205]) such that monitoring the posture of the patient can help reduce 
As to claim 17, depending from the method of claim 16, Tran teaches wherein analyzing an image of the sequence of images of the patient to determine a facial expression of the patient comprises: 
extracting facial features from a portion of the image corresponding to the patient's face; and
analyzing the extracted facial features using a classifier neural network to determine a facial expression of the patient (Paragraphs [0031], [0110], and [0130]).  
As to claim 20, depending from the method of claim 16, Tran teaches the method further comprising receiving environment data captured by at least some of the plurality of sensors in the proximity of the patient, wherein the determination of whether the trigger event has occurred is based at least in part on the environment data (Paragraph [0102]).

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US PG Pub #2007/0085690) in view of Siebers et al. (Siebers; US PG Pub #2013/0127620) as applied to claim 1 above, and further in view of Van Den Heuvel et al. (Van Den Heuvel; US PG Pub #2018/0032694).
As to claim 9, depending from the system of claim 1, Tran does not explicitly teach wherein the analysis computing entity is configured to, based at least in part on the analysis of the at least one of the images of the patient and the wearable data to determine whether the patient is delirious or not. 

As to claim 10, depending from the system of claim 9, Tran teaches at least one of patient facial expression determined via analysis of the at least one of the images of the patient, patient head position determined via analysis of the at least one of the images of the patient, or patient wrist movement determined via analysis of the wearable data (Paragraphs [0025], [0110], and [0130]), but does not explicitly teach wherein the determination of whether or not a patient is delirious is based at least in part on one of the facial expression, head position, or wrist movement.  
In the field of medical sensing systems, Van Den Heuvel teaches wherein the determination of whether or not a patient is delirious is based at least in part on one of the facial expression, head position, or wrist movement (Paragraphs [0009], [0025], and [0030] teach determining a delirious state; Paragraph [0028] teaches determining the status of a subject by head position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the teaching of Van Den Heuvel to determine whether a patient is delirious or not because Van Den Heuvel recognizes 
As to claim 19, depending from the method of claim 16, Tran teaches wherein the movement data corresponds to movement of the patient's wrist (Paragraphs [0016] and [0025]), but does not explicitly teach the trigger event is determining that the patient is experiencing delirium.  
In the field of medical sensing systems, Van Den Heuvel teaches the trigger event is determining that the patient is experiencing delirium (Paragraphs [0009], [0025], and [0030] teach determining a delirious state; Paragraph [0028] teaches determining the status of a subject by hand position or velocity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the teaching of Van Den Heuvel to determine whether a patient is delirious or not because Van Den Heuvel recognizes this is one of several known, determinable characteristics of a patient such that determining a delirious state would have been a simple substitution of commodities with the expected result of reliably monitoring a patient.






Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US PG Pub #2007/0085690) in view of Siebers et al. (Siebers; US PG Pub #2013/0127620) as applied to claims 1 and 11 above, and further in view of Ghanbari et al. (Ghanbari; US PG Pub #2013/0085771).

In the field of medical workflow environments, Ghanbari teaches wherein the analysis computing entity is configured to receive a care plan update provided by the user computing entity and update the patient record based at least in part on the care plan update (Paragraph [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the teaching of Ghanbari because updating a care plan in a patient record yields the predictable result of increasing the convenience and reliability of maintaining an accurate record of important information pertaining to a patient’s health.
As to claim 14, depending from the system of claim 1, Tran does not explicitly teach wherein the patient record is an electronic health record.
In the field of medical workflow environments, Ghanbari teaches wherein the patient record is an electronic health record (Paragraph [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the electronic health record of Ghanbari because compiling a comprehensive electronic health record of medical history yields the predictable result of increasing the convenience and reliability of maintaining an accurate record of important information pertaining to a patient’s health.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.